SENTENCIA
En el presente caso expedimos orden para mostrar causa, limitada exclusivamente a la modificación o elimi-nación de las partidas concedidas por concepto de daños y perjuicios objeto del quinto al octavo señalamiento de error.
Oportunamente compareció la recurrida a exponer sus objeciones a la modificación de las partidas objeto de la pre-sentación de causa. Luego de considerar sus argumentos, disponemos.
1. Debe eliminarse la partida de $10,000 concedida por el tribunal de instancia a los herederos de la occisa por con-cepto de los supuestos daños y perjuicios sufridos por ésta desde que fue objeto del disparo fatal y al instante de su muerte, porque no hay prueba alguna para sustentar la misma.
2. La partida de $95,000 concedida al recurrido Marcial Escobar Galarza por la pérdida de su esposa y el consorcio debe reducirse a la cantidad de $50,000.
3. Tomando en consideración que la occisa era una empleada ocasional a tiempo parcial, consideramos razona-ble como reparación de daños por concepto de lucro cesante *139una partida de $45,000. A estos efectos, se modifica la par-tida que concedió el tribunal de instancia por este concepto.
Se expide el auto y se dicta sentencia para modificar la recurrida en los términos antes expresados. Así modificada, se confirma.
Así lo pronunció y manda el Tribunal y certifica la Secretaria. El Juez Asociado Señor Irizarry Yunqué, disiente de la parte de la sentencia que reduce a $50,000 la indemnización concedida al señor Escobar Galarza por la pérdida de su esposa y madre de dos niños de corta edad, cuya función tendrá que asumir en ausencia de ella. En esas circunstancias, $95,000 no es una suma exagerada y no debe intervenirse con la discreción ejercitada por el tribunal de instancia al concederla. El Juez Asociado Señor Rebollo López emitió opinión concurrente.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria General

-O-